Order filed, January 4, 2013.




                                     In The

                   Fourteenth Court of Appeals
                                  ____________

                                NO. 14-12-00967-CV
                                  ____________

    KINGS RIVER TRAIL ASSOCIATION, INC. AND KINGS RIVER VILLAGE
               COMMUNITY ASSOCIATION, INC., Appellant

                                        V.

                 PINEHURST TRAIL HOLDINGS, LLC, Appellee
                              ____________

                                NO. 14-12-01008-CV
                                  ____________

                PINEHURST TRAIL HOLDINGS, LLC, Appellant

                                        V.

    KINGS RIVER TRAIL ASSOCIATION, INC. AND KINGS RIVER VILLAGE
               COMMUNITY ASSOCIATION, INC., Appellee




                     On Appeal from the 152nd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-30418
                                      ORDER

      The reporter’s record in this case was due November 22, 2012. See Tex. R.
App. P. 35.1. On November 15, 2012, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Cynthia Montalvo Martinez, the official court reporter, to file
the record in this appeal within 30 days of the date of this order. No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Cynthia Montalvo Martinez does
not timely file the record as ordered, we will issue an order directing the trial court
to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM